Citation Nr: 1717904	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  09-35 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left hip disorder, to include left hip sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to July 1987, November 1990 to July 1991, December 1995 to June 1996, and February 2003 to February 2004, including combat service during the Persian Gulf War.  See DD214 ("Purple Heart").

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied the Veteran's claim for service connection for left hip sciatica.  The Veteran filed a notice of disagreement (NOD) in March 2009.  The Veteran was provided with a statement of the case (SOC) in August 2009 and in a September 2009 VA Form 9, the Veteran perfected his appeal of the issue.  Supplemental statements of the case (SSOC) were issued in January 2011, March 2013, and March 2016.  

In February 2013 October 2015, and July 2016 the Board remanded the issue of service connection for a left hip disorder.  This matter is once again before the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted in the July 2016 Board remand, in his January 2011 VA Form 9 the Veteran asserted that he entered service with a left hip disorder, and that the stress of his "combat service greatly aggravated" the condition.  A review of the record shows that the Veteran was treated for left hip pain as early as March 1988 (in between his first and second periods of active service).  Specifically, a March 1988 private treatment record from Dr. W.G.B. shows complaints of left hip pain.  Subsequent treatment reports from Dr. W.G.B. dated in April 1994, May 1995, August 1995, July 1999, August 2006, November 2006, and March 2007 also show complaints regarding the left hip.  A November 2002 letter from Dr. W.G.B. notes "sciatic pain in the left thigh...intensified when attempts to run, bend and twist..In view of his problems (L5/S1) and bi-lateral sacroiliac, left worse) it would be my recommendation that he refrain from these activities until there is a lessening of the symptoms."  The Veteran also received treatment for pain in the left posterior hip from Dr. C.M.R. in September 2006 and was diagnosed with "sciatica left side."  

The Veteran was afforded VA examinations for his hip and peripheral nerves in March 2013.  The examiner qualified the Veteran's onset of hip pain as "new," noting that there were no complaints of hip or back pain in the Veteran's claims file, absent a February 2009 letter from a private physician that references "the problem with your left hip."  X-rays of the bilateral hips were performed during the examination, and the impression noted was "nothing acute."  Physical examination of the left lower extremity was performed with negative results.  Neurological examination was abnormal.  Specifically, it was noted that right sural sensory nerve response was absent in the presence of normal left sural nerve and axon loss neuropathy of bilateral posterior tibial motor nerves in the presence of normal peroneal motor nerves.  This, according to the examiner, was most consistent with injury to right sural sensory nerve from the Veteran's multiple right ankle sprains, as well as bilateral tarsal tunnel syndrome, worse on right, from the Veteran's flat feet combined with morbid obesity.  There was no evidence of a current radiculopathy or of a generalized peripheral neuropathy.  The examiner did not provide any hip diagnosis, concluding that the Veteran "has not been diagnosed with left hip sciatica," and noting that the hip films were normal.  

In a March 2013 addendum, the examiner noted that there was error in the initial examination report in that the EMG (electromyography) findings were limited to the left lower extremity and that no EMG of the right lower extremity was performed but NCS (nerve conduction studies) of the bilateral legs were performed.  

This case was remanded by the Board in July 2016 for an addendum opinion.  Specifically, it was noted that the March 2013 VA examiner's opinion that the Veteran's left hip complaints were "new," absent a February 2009 letter, was inconsistent with the available medical record.   As above, the Veteran underwent left hip treatment between his first and second periods of service in March 1988, continued treatment throughout his active duty in the 1990s/2000s, and sought treatment and received a diagnosis of sciatica following his discharge in 2006.  

In an August 2016 addendum, the March 2013 VA examiner opined that the Veteran's claimed left hip disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale for this opinion, the examiner wrote that there was no clear documented complaint of chronic back or hip pain in 2006 or 1988.  A July 2006 VA treatment record shows that the Veteran denied musculoskeletal pain or dysfunction other than left knee muscles with soreness or stiffness.  There was no diagnosis of sciatica.  A February 2009 letter from Dr. W.G.B. states "pursuant to our conversation on the problem with your left hip and sacro-iliac area, it was my recommendation that you get an MRI [magnetic resonance imaging scan] on the areas that you have most of your problems with.  This should assist in finding out where the problem exists, or rule out something.  Let me know if there is further information that I may offer."  The results of any such private MRI or imaging films are not in the claims file.  He did have mild left knee osteoarthrosis per knee films performed in July 2006 for complaint of left knee pain times two months, and did have a "very minor shrapnel wound left posterior thigh sustained on July 13, 2003 when he was in the turret of Humbee during RPG attack."  This did not require bandaging.  During a November 2009 chiropractic visit, the Veteran reported experiencing left lower back and hip pain with intermittent left leg ache and numbness which, according to the Veteran, began in 2003 during the Iraq war.  Bilateral hip films in March 2013 were essentially normal.  Lumbar spine films in March 2013 were unremarkable for symmetric SI joints, absence of spondylosis.  The L5 disc space was slightly narrowed, and there was a slight anterior wedge deformity of L1 as well as T12.  It was noted that these findings "may well represent congenital deformity."  Electrodiagnostic studies in March 2013 showed no lumbar radiculopathy or generalized peripheral neuropathy but were remarkable for absent right sural sensory nerve response in the presence of normal left sural sensory nerve and axon loss neuropathy of bilateral posterior tibial motor nerves in the presence of normal peroneal motor nerves.  This was most consistent with injury to right sural sensory nerve from the Veteran's multiple right ankle sprains, as well as bilateral tarsal tunnel syndrome, worse on right, from the Veteran's flat feet combined with morbid obesity.  Past medical history was remarkable for a May 2013 injury at work in which he fell, tore a meniscus in his left knee, landed on his forearm, and jammed his neck and upper and lower back.  He had diagnostic left knee scope in August 2013 and underwent left knee arthroscopy and debridement of medial and lateral meniscus tears, chondroplasty of tricompartments, and debridement of plica.  He failed to improve and was eventually placed on disability, after two more work related accidents in 2015, including a second left knee injury in September 2015.  He was placed on full disability by the Social Security Administration in June 2016.

Initially, it is unclear whether the Veteran currently has a left hip disorder.  While the initial March 2013 VA examination report found that there was no neurologic abnormality of the left hip and only slight neurological abnormality of the right hip, the first addendum to this examination report suggests that the findings regarding the right and left hip may have been mistakenly reversed.  As such, the Board finds that an additional VA examination would be helpful in this case to determine whether the Veteran has a current left hip disorder.  

Furthermore, even if the Veteran does not have a current left hip disorder, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Also, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Given that the record includes a September 2006 diagnosis of "sciatica left side" and that the Veteran filed a claim for service connection for a left hip disorder less than two years later, in May 2008, a medical opinion is necessary to determine whether the Veteran has had a left hip disorder at any time during the appeal period beginning May 2008 and, if so, whether the disorder is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an in-person examination to determine the current nature and etiology of his claimed left hip disorder.  The claims file should be made available for review. 

Following a review of the record and examination of the Veteran, the examiner is asked to furnish an opinion with respect to the following:

(A) The examiner should identify whether the Veteran has a current diagnosis of a left hip disorder or has had a diagnosis of a left hip disorder at any point during the appeal period beginning May 2008, to include a discussion of the aforementioned September 2006 diagnosis of sciatica.

Significantly, the examiner should reconcile the determination at the March 2013 VA examination that the Veteran does not have a left hip disorder with the September 2006 diagnosis of left hip sciatica.

(B)  If a left hip disorder is currently diagnosed or was present during the appeal period beginning May 2008, is there clear and unmistakable evidence that such pre-existed the Veteran's second period of service, to include a discussion of the Veteran's treatment for hip pain beginning in March 1988 and continuing throughout the 1990s/2000s with Dr. W.G.B.?  

(i) If there is clear and unmistakable evidence that a left hip disorder pre-existed service, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service?

If there was an increase in severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disorder(s).

(ii) If there is no clear and unmistakable evidence that any left hip disorder pre-existed service, is it at least as likely as not (i.e., a 50 percent or greater probability) that the left hip disorder is directly related to service.  

Any opinions offered should be accompanied by a rationale.

2. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




